Case 1:20-cv-03677-LGS-KHP Document 141-2 Filed 01/07/21 Page 1 of 8




                             EXHIBIT 2
     Case 1:20-cv-03677-LGS-KHP Document 141-2 Filed 01/07/21 Page 2 of 8




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

 MOJO NICHOLS, SUSAN BREWSTER,
 DUANE DEA, MARYANNE DERACLEO,                                  No. 20 Civ. 3677 (LGS) (KHP)
 KAREN KELLY, REBECCA RICHARDS,
 JENNIFER SELLERS, and STACY SPENCER,
 Individually and on Behalf of All Others Similarly
 Situated,
                                Plaintiffs,
                        v.
 NOOM, INC., ARTEM PETAKOV, and
 JOHN DOES 1 to 5
                                Defendants.


   NON-PARTY IAN MEYER’S RESPONSES AND OBJECTIONS TO DEFENDANT
          NOOM, INC.’S THIRD-PARTY SUBPOENA AS AMENDED
       Respondent non-party Ian Meyer (“Respondent”) hereby responds and objects to

Defendant Noom, Inc.’s Subpoena for Documents to Ian Meyer, dated October 16, 2020

(“Requests”), as amended December 8, 2020.

       Except for facts expressly admitted herein, if any, no implied admissions are intended

by Respondent’s responses and objections. The fact that Respondent has answered or objected

to any Request or part thereof should not be construed to be an admission that Respondent

accepts or admits the existence of any responsive documents or fact set forth or assumed by

such Requests or that such response or objection constitutes admissible evidence. None of

Respondent’s responses are to be construed by any party to this action as an admission that any

definition, phrasing, assumption, or characterization of fact set forth in the Responses is either

factually correct or legally binding upon Respondent. Respondent reserves the right to object

to the introduction into evidence of any of the information provided in response to the Requests.


                                                                                                     1
     Case 1:20-cv-03677-LGS-KHP Document 141-2 Filed 01/07/21 Page 3 of 8




       Respondent’s search for documents is limited to the extent the information sought is

protected by the attorney-client privilege and work product doctrine. The assertion of these

privileges includes, without limitation, information requested which relates to or concerns

mental impressions, conclusions, opinions, or legal theories of an attorney or representative of

Respondent concerning the litigation.       Inadvertent disclosure of privileged documents or

information is not intended to be, and may not be construed as, a waiver of any applicable

privilege or other reason for non-production.

                                      GENERAL OBJECTIONS

       Respondent objects to the Requests, including the Instructions set forth therein, to the

extent they attempt to impose upon Respondent any discovery obligations greater than or different

from those under the Federal Rules of Civil Procedure, the Local Rules of the United States District

Courts for the Southern and Eastern Districts of New York, or any order of the Court. Further,

Respondent objects to all requests to the extent they seek documents that are within Defendants’

care, custody or control.



Document Request No. 1:
All documents and communications relating to Your role at Noom, Inc. (“Noom”).
Response:
       Respondent objects as this Request is grossly overbroad and seeks information that is

plainly irrelevant to the individual and class action claims brought by the Nichols Plaintiffs

against Noom in this consumer fraud class action.           The request is also vague and an

impermissible fishing expedition. The request fails to comply with Fed. R. Civ. P. 26(b)(1)

which limits discovery to “any nonprivileged matter that is relevant to any party's claim or

defense and proportional to the needs of the case . . . ”



                                                                                                   2
     Case 1:20-cv-03677-LGS-KHP Document 141-2 Filed 01/07/21 Page 4 of 8




Document Request No. 2:
All documents and communications relating to Your job performance at Noom.
Response:
       Respondent objects as this Request is grossly overbroad and seeks information that is

plainly irrelevant to the individual and class action claims brought by the Nichols Plaintiffs

against Noom in this consumer fraud class action.           The request is also vague and an

impermissible fishing expedition. The request fails to comply with Fed. R. Civ. P. 26(b)(1)

which limits discovery to “any nonprivileged matter that is relevant to any party's claim or

defense and proportional to the needs of the case . . . ”



Document Request No. 3:
All documents and communications relating to Your departure from Noom.
Response:
       Respondent objects as this Request is grossly overbroad and seeks information that is

plainly irrelevant to the individual and class action claims brought by the Nichols Plaintiffs

against Noom in this consumer fraud class action.           The request is also vague and an

impermissible fishing expedition. The request fails to comply with Fed. R. Civ. P. 26(b)(1)

which limits discovery to “any nonprivileged matter that is relevant to any party's claim or

defense and proportional to the needs of the case . . . ”



Document Request No. 4:
All documents and communications relating to the law firm Wittels, McInturff, Palikovic.
Response:
       Respondent objects to this Request on the grounds that it requests documents that are



                                                                                                 3
    Case 1:20-cv-03677-LGS-KHP Document 141-2 Filed 01/07/21 Page 5 of 8




covered by the attorney-client privilege and/or the work product doctrine. Subject to and without

waiving the foregoing objections, see Document Nos. Meyer_001 – 003.



Document Request No. 5:
All documents and communications relating to Your knowledge of Noom’s motives
regarding the conduct challenged in this lawsuit.
Response:
       Respondent objects to this Request on the grounds that it requests documents that are

covered by the attorney-client privilege and/or the work product doctrine. Subject to and without

waiving the foregoing objections, see Document Nos. Meyer_002 – 003 and the Meyer Declaration

dated September 30, 2020, previously produced.



Document Request No. 6:
All documents and communications regarding the Complaint, (ECF No. 1, attached as
Exhibit B), First Amended Complaint, (ECF No. 23, attached as Exhibit C), or Second Amended

Complaint, (ECF No. 88, attached as Exhibit D), in this action.

Response:
       Respondent objects to this Request on the grounds that it requests documents that are

covered by the attorney-client privilege and/or the work product doctrine. Subject to and without

waiving the foregoing objections, see Document Nos. Meyer_002 – 003 and the Meyer Declaration

dated September 30, 2020, previously produced.




                                                                                               4
     Case 1:20-cv-03677-LGS-KHP Document 141-2 Filed 01/07/21 Page 6 of 8




Document Request No. 7:
All documents and communications relating to Your employment agreements, (attached as Exhibit
E), with Noom.
Response:
       Respondent objects as this Request is grossly overbroad and seeks information that is

plainly irrelevant to the individual and class action claims brought by the Nichols Plaintiffs

against Noom in this consumer fraud class action.           The request is also vague and an

impermissible fishing expedition. The request fails to comply with Fed. R. Civ. P. 26(b)(1)

which limits discovery to “any nonprivileged matter that is relevant to any party's claim or

defense and proportional to the needs of the case . . . ”



Document Request No. 8:
All documents and communications concerning any incentive award or payment You have
or may receive based on Your participation in this lawsuit.
Response:
       None.



Document Request No. 9:
All documents and communications relating to the Declaration of Ian Meyer, dated
September 30, 2020.
Response:
       Respondent objects to this Request on the grounds that it requests documents that are

covered by the attorney-client privilege and/or the work product doctrine. Subject to the foregoing

objection: None.




                                                                                                 5
    Case 1:20-cv-03677-LGS-KHP Document 141-2 Filed 01/07/21 Page 7 of 8




Date: December 15, 2020                 /s/ Richard B. Friedman
                                        Richard B. Friedman
                                        Richard Friedman PLLC
                                        200 Park Avenue, Suite 1700
                                        New York, New York 10166
                                        rfriedman@RichardFriedmanLaw.com
                                        212.600.9539

                                        /s/ Steven L. Wittels
                                        Steven L. Wittels
                                        Wittels McInturff Palikovic
                                        18 Half Mile Road
                                        Armonk, New York 10504
                                        slw@wittelslaw.com
                                        914.319.9945

                                        Counsel for Ian Meyer




                                                                           6
    Case 1:20-cv-03677-LGS-KHP Document 141-2 Filed 01/07/21 Page 8 of 8




                                CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of the foregoing was served via electronic

mail this 15th day of December 2020 upon all counsel of record.



                                                     /s/ Richard B. Friedman
                                                     Richard Friedman PLLC
                                                     200 Park Avenue, Suite 1700
                                                     New York, New York 10166
                                                     rfriedman@RichardFriedmanlaw.com
                                                     212.600.9539




                                                                                                  7
